Case: 17-14640   Date Filed: 03/29/2018   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14640
                         Non-Argument Calendar
                       ________________________



                D.C. Docket No. 8:07-cr-00090-JDW-TBM-1



UNITED STATES OF AMERICA,
                                                            Plaintiff - Appellee,

                                   versus

ANTHONY MOORE,

                                                         Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 29, 2018)

Before MARTIN, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-14640     Date Filed: 03/29/2018   Page: 2 of 2


      Anthony Moore appeals the district court’s decision to revoke his supervised

release and impose a sentence of 6-months incarceration followed by 2-years

supervised release. Moore’s appointed counsel asserts that Moore has no

meritorious issues to bring to our attention on appeal. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967). To that end, counsel has filed a

comprehensive 35-page brief “pointing the court to any argument which may

arguably support an appeal.” United States v. Edwards, 822 F.2d 1012, 1013 (11th

Cir. 1987) (per curiam). Counsel certified that he sent a copy of the brief and his

motion to withdraw as counsel to Moore, and, on January 9, 2018, we notified

Moore that he had 30 days to respond. As of March 16, 2018, we have not

received a response from Moore.

      As Anders requires, we have carefully reviewed counsel’s brief and the

record, and we have independently determined that there are no issues of arguable

merit for our review. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400. Therefore,

we AFFIRM Moore’s revocation of supervised release and his sentence, and we

GRANT counsel’s motion to withdraw.




                                          2